Defendant's pro se motion for relief is: (1) dismissed with respect to defendant's argument that because she was not convicted of felony possession of stolen goods she could not properly have been convicted of felony larceny and (2) dismissed without prejudice to file a motion for appropriate relief in the trial court with respect to defendant's ineffective assistance of trial and appellate counsel claims. The remainder of defendant's pro se motion for relief is denied.
By order of the Court in Conference, this 3rd day of May, 2007.